UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4826


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBAENON TREQUAN ALEXIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:16-cr-00031-H-1)


Submitted: September 15, 2017                               Decided: September 26, 2017


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C. Leisten, Research & Writing
Attorney, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Barbara D.
Kocher, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Robaenon Trequan Alexis pled guilty to

carjacking, 18 U.S.C. § 2119 (2012), and possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1) (2012). The district court determined that Alexis was an armed career

criminal and sentenced him to 180 months on each count. The sentences run concurrently.

Alexis appeals, challenging his sentence. We affirm.

       Alexis’ status as an armed career criminal was based on three prior North Carolina

convictions for breaking and entering, N.C. Gen. Stat. § 14-54. He contends that North

Carolina breaking and entering is not a predicate crime of violence under the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e) (2012). In United States v. Beatty, __ F. App’x

__, 2017 WL 3225644 (4th Cir. 2017) (No. 16-4439), we held that a conviction under

§ 14-54 qualifies as a violent felony because it constitutes generic burglary, thus falling

under ACCA’s “enumerated offense” clause, 18 U.S.C. § 924(e)(2)(B). Id. at *1-2. We

find the analysis of Beatty persuasive and adopt it in this case.

       Alexis also argues that, given his youth (he was 18 when he committed the offenses),

the mandatory minimum sentence he received violates the Eighth Amendment. We review

this claim de novo. See United States v. Dowell, 771 F.3d 162, 167 (4th Cir. 2014).

       The Eighth Amendment prohibits cruel and unusual punishment, which includes

both “inherently barbaric” punishment and punishment that “is disproportionate to the

crime for which it is imposed.” United States v. Cobler, 748 F.3d 570, 575 (4th Cir. 2014).

The “narrow proportionality principle of the Eighth Amendment does not require strict

proportionality between crime and sentence, but forbids only extreme sentences that are

                                              2
grossly disproportionate to the crime.” Id. (internal quotation marks omitted). “Before an

appellate court concludes that a sentence is grossly disproportionate based on an as-applied

challenge, the court first must determine that a threshold comparison of the gravity of the

offense and the severity of the sentence leads to an inference of gross disproportionality.”

Id. (internal quotation marks omitted). “In the rare case that a reviewing court concludes

that such an inference may be drawn, the court is required to compare the defendant’s

sentence: (1) to sentences for other offenses in the same jurisdiction; and (2) to sentences

for similar offenses in other jurisdictions.” Id. (internal quotation marks omitted).

       We conclude that Alexis failed to make the threshold showing of gross

disproportionality. The district court simply imposed the statutorily required 15-year

sentence, see 18 U.S.C. § 924(e)(1). “Severe, mandatory penalties may be cruel, but they

are not unusual in the constitutional sense.” Harmelin v. Michigan, 501 U.S. 957, 994

(1991). Further, the 15-year sentence is not grossly disproportionate to the gravity of

Alexis’ offenses.

       We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                             3